Citation Nr: 1119359	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  09-41 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial rating greater than 30 percent for service-connected posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1969 to February 1971.  

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a December 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In that decision, the RO awarded the Veteran service connection for PTSD, and assigned a 30 percent initial rating effective May 25, 2007.  The Veteran disagreed with this initially assigned rating and perfected an appeal as to that issue.


FINDINGS OF FACT

1.  The medical and lay evidence of record reflects that the Veteran's service-connected PTSD is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as circumstantial speech, circumstantial thought processes, decreased concentration, impairment of memory, exaggerated startle response, disturbances of motivation and mood, and difficulty in establishing and maintaining effective social relationships.  

2.  The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected PTSD are inadequate.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial 50 percent disability rating for service-connected PTSD are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R.        § 4.130, Diagnostic Code 9411 (2010).

2.  The criteria for referral of the service-connected PTSD for consideration on an extra-schedular basis are not met.  38 C.F.R. § 3.321(b)(1) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

In the case at hand, the originating agency provided the Veteran with the notice required under the VCAA and Dingess by a letter mailed in September 2007.  
Notably however, the Veteran is challenging the initial evaluation assigned following the grant of service connection for PTSD.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. at 490-91; see also VAOPGCPREC 8-2003 (December 22, 2003).  Thus, because service connection for the Veteran's PTSD has already been granted, VA's VCAA notice obligations with respect to the issue of entitlement to a higher initial evaluation for his PTSD disability are fully satisfied, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007);    see also Goodwin v. Peake, No. 05-876 (U.S. Vet. App. May 19, 2008) [where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements].  

Concerning the VA's duty to assist, the Board notes that the Veteran's service treatment records and pertinent post-service VA treatment records have been obtained.  Additionally, the Veteran has submitted his own lay statements for consideration, as well as lay statements from his spouse, son, and daughter.

With respect to the VA examinations conducted in conjunction with this appeal, the Board observes that the findings contained therein are more than adequate to adjudicate the Veteran's claim for a higher initial rating for PTSD.  The Veteran was afforded VA examinations pertaining to his PTSD claim in October 2007 and July 2009.  The examination reports reflect that each examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate examination, and rendered appropriate diagnoses consistent with the other evidence of record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions concerning the issues on appeal have been met.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of these issue has been consistent with said provisions.  The Board is satisfied that any procedural errors in the originating agency's development and consideration of the claim were insignificant and nonprejudicial to the Veteran.  

The Veteran has been accorded ample opportunity to present evidence and argument in support of his claim.  See 38 C.F.R. § 3.103 (2010).  He has declined an opportunity for a personal hearing.

Accordingly, the Board will address the claim on appeal.

Relevant law and regulations

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).  Separate diagnostic codes identify the various disabilities. See 38 C.F.R. Part 4.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Veteran's psychiatric disorder is currently rated under 38 C.F.R. § 4.130, Diagnostic Code 9411 [posttraumatic stress disorder] (2010).  Under the current criteria, Diagnostic Code 9411 is deemed by the Board to be the most appropriate primarily because it pertains specifically to the diagnosed disability in the Veteran's case [PTSD].  In any event, with the exception of eating disorders, all mental disorders, including PTSD, are rated under the same criteria in the Rating Schedule. Therefore, rating under another diagnostic code would not produce a different result.

The Board can identify nothing in the evidence to suggest that another diagnostic code would be more appropriate, and the Veteran has not requested that another diagnostic code be used.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 9411.
The pertinent provisions of 38 C.F.R. § 4.130 relating to rating mental disorders read as follows:

100 Percent:  Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

70 Percent:  Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

50 Percent:  Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

30 Percent:  Occupational and social impairment with occasional decreased in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

38 C.F.R. § 4.130, Diagnostic Codes 9411 and 9440 (2010).

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995);      see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging from 51 to 60 reflect more moderate symptoms [e.g., flat affect and circumstantial speech, occasional panic attacks] or moderate difficulty in social, occupational, or school functioning [e.g., few friends, conflicts with peers or co- workers].  A GAF score of 41 to 50 indicates that the examinee has serious symptoms [e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting] or serious impairment in social, occupational, or school functioning [e.g., no friends, unable to keep a job]. 

The Board notes that an examiner's classification of the level of psychiatric impairment by a GAF score is to be considered, but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

Schedular rating

As noted above, the Veteran seeks an initial disability rating in excess of 30 percent for his service-connected PTSD.  After reviewing evidence of record as a whole, to include the Veteran's October 2007 and July 2009 VA examination reports, the Board finds that the assignment of an increased disability rating from 30 to 50 percent is in fact warranted.  

For a 50 percent disability rating to be assigned, the Veteran's PTSD must manifest in occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory [e.g. retention of only highly learned material, forgetting to complete tasks]; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

Crucially, after reviewing the Veteran's claims folder and upon examination and interview of the Veteran, the July 2009 VA examiner concluded that the Veteran has "reduced reliability and productivity due to PTSD signs and symptoms."  In support, the VA examiner noted that the Veteran exhibited an exaggerated startle response that may occur once or twice a day, with a duration of disturbance for more than one month.  The examiner observed that "[t]his disturbance causes clinically significant distress or impairment in social, occupational or other important areas of functioning."  See the July 2009 VA examiner's report, page 8. 

Additionally, although the July 2009 VA examiner did not describe the Veteran's affect as "flat," the examiner did note that the Veteran experiences a "numbing of general responsiveness," and characterized his affect as "constricted."  The examiner also noted that the Veteran exhibited circumstantial speech, and characterized the Veteran's thought processes as "circumstantial, overly inclusive of details."  Id., at pages 6 and 8.  Although the Veteran does not experience panic attacks, the VA examiner specifically indicated that the Veteran does experience an exaggerated startle response on a daily basis that results in long-lasting disturbance in mood.  His memory was described as "not as good as in the past," and he has experienced "decreased concentration."  Id., at pages 2 and 8.  

The medical and lay evidence of record also demonstrates that the Veteran has clear difficulty maintaining and establishing social relationships.  At the July 2009 VA examination, the Veteran indicated that although he has been married for quite some time, there is "discord" in his relationship with his wife, as well as with his son.  A personal statement from the Veteran's wife indicates that she has spent months away from the Veteran each year "for the last several years," because of his irritability and anger problems.  See the Veteran's spouse's October 2009 statement, page 1.  Although he has not been physically abusive to her in over 20 years, she did indicate that he grabbed his son by the throat a few years ago, and this has caused a strain in relations between he and his son.  Id.  The Veteran's son has described this strain in his own statement, and indicated that the Veteran "cannot handle stress and either gets angry, violent, goes away, or clams up entirely."       See the Veteran's son's October 2009 statement, page 2.  

As a whole, the evidence of record demonstrates that the Veteran's PTSD manifests in "constricted" affect, circumstantial speech and thought processes, disturbances in mood or motivation, worsened memory and concentration, difficulty in establishing social relationships, and at times causes the Veteran to be irritable and/or violent.  As noted above, the April 2009 VA examiner has specifically determined that the Veteran's PTSD symptoms cause clinically significant distress or impairment in social, occupational or other important areas of functioning with reduced reliability and productivity, as is required for the assignment of a 50 percent rating.  Notably, the April 2009 VA examiner assigned the Veteran a GAF score of 53, which reflects more moderate symptoms [e.g., flat affect and circumstantial speech, occasional panic attacks] or moderate difficulty in social, occupational, or school functioning [e.g., few friends, conflicts with peers or co- workers].  This GAF score appears consistent with the VA examiner's clinical findings, as well as with the symptomatology described by the Veteran's family members in the above-referenced lay statements.

Thus, based on the evidence of record as a whole, the Board finds that the Veteran's PTSD symptomatology manifests in occupational and social impairment with reduced reliability and productivity, thus warranting an increase of the Veteran's currently-assigned 30 percent disability rating to 50 percent under Diagnostic Code 9411.  

The Board notes in passing that although the Veteran's PTSD disability rating is severe enough to warrant a 50 percent rating, the assignment of a higher 70 percent or 100 percent rating is not warranted in this case.  Indeed, there is no evidence of gross impairment to thought processes and communication or persistent delusions.  Although the Veteran claims he hears the voice of a young boy when riding his lawn mower, the Veteran has specifically denied experiencing hallucinations.  The Veteran has also denied suicidal and homicidal ideation.  While the Veteran has been violent in the past with his wife [20 years ago] and his son [5 years ago], there is no evidence of record demonstrating that there is a persistent danger of the Veteran hurting himself or others.  Nor does the evidence show that the Veteran experiences a disorientation as to time or place, obsessional rituals, or memory loss for names of close relatives, own occupation or own name.  The Veteran shows good self-care and hygiene, and despite troubles, has maintained his marriage for over 20 years.  He is not wholly unable to establish and maintain effective relationships.  

While the Veteran's PTSD clearly caused the Veteran occupational and social impairment, the evidence does not reflect that such impairment is so severe as to warrant the assignment of a 70 or 100 percent rating.  Although the Board's inquiry is not necessarily strictly limited to the criteria found in the VA rating schedule [see Mauerhan v. Principi, 16 Vet. App. 436 (2002)], the Board has not identified any other aspects of the Veteran's service-connected PTSD which would enable it to conclude that the criteria for a rating higher than 50 percent have been approximated, and the Veteran has pointed to no such pathology.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  

In this case, a 30 percent rating has been assigned since the effective date of service connection, May 25, 2007.  However, the medical and lay evidence of record demonstrates that at the time the Veteran filed his original PTSD service- connection claim, his PTSD disability was severe enough to warrant the assignment of a 50 percent disability rating.

VA treatment records dated in 2007 pertinently show that the Veteran had impairment with long term memory, motivation, concentration, and speech at the time he filed his claim.  In particular, a June 25, 2007 VA Mental Health Counseling Note specified that the Veteran does not remember his wife for the first seven years of marriage, does not remember the birth of his daughter, and has racing thoughts and loss of concentration.  The VA physician noted that the Veteran had PTSD and depression, with "rambling and tangential thoughts."   

Two months earlier, the Veteran reported to the VA with complaints of fragmented dreams and nightmares regarding experiences in Vietnam, high startle response, and feelings of having to take cover if walking along the edge of woods on his property line.  It was noted that his relationship with his wife had been "marked with physical abuse by both parties," which the VA physician linked to combat stress.  The physician assigned a GAF of 50 at that time.  See the Veteran's April 12, 2007 VA Mental Health Assessment.  Similarly, after reviewing the Veteran's claims folder and upon examination and interview of the Veteran, the October 2007 VA examiner assigned the Veteran a GAF score of 49.  See the October 2007 VA examiner's report, page 3.

In light of this medical evidence, in conjunction with competent and credible lay statements submitted by the Veteran's family members [demonstrating longstanding problems with the Veteran's ability to adapt to stress and maintain effective relationships], the Board finds that the Veteran's PTSD already manifested in severe enough occupational and social impairment to warrant the assignment of a 50 percent disability rating at the time he first filed his claim for service connection.  Accordingly a 50 percent rating is assigned from May 25, 2007 [the date of the Veteran's claim], and for all times thereafter.

As noted above, at no time subsequent to May 25, 2007 has the Veteran's PTSD manifested in severe enough occupational and social impairment to warrant a 70 or 100 percent rating.

Extraschedular rating

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance.  See also VAOPGCPREC 6-96.  However, the Board can address the matter of referral of a disability to appropriate VA officials for such consideration.  

According to VA regulations, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's PTSD disability.  The medical evidence fails to demonstrate symptomatology of such an extent that application of the ratings schedule would not be appropriate.  In fact, as discussed in detail above, the evidence of record shows that the Veteran's PTSD manifests in social and occupational impairment with reduced reliability and productivity-impairment that is specifically contemplated under the mental illness ratings criteria for the 50 percent rating now assigned.  Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the ratings schedule.

Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  The Board therefore has determined that referral of the Veteran's service-connected PTSD for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Rice considerations

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  Notably, the record reflects that the Veteran had a "successful career for 29 years with the Federal Government," and that he retired in 2005.  See the October 2007 VA examiner's report, page 2.  The evidence does not suggest that he now cannot work because of his service-connected disabilities, nor has he so alleged.  Accordingly, the Board concludes that a claim for TDIU has not been raised by either the Veteran or the record.


ORDER

Entitlement to an initial disability rating of 50 percent for PTSD is granted, subject to controlling regulations applicable to the payment of monetary benefits.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


